DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groves (US 2008/0148816).
Regarding claim 1, Groves describes a method involving steps of sampling an environment at a sampling location with the device; 

    PNG
    media_image1.png
    143
    254
    media_image1.png
    Greyscale

and associating the sampling location with a unique identifier, wherein the unique identifier comprises an area and the sampling location; 

    PNG
    media_image2.png
    122
    244
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    24
    245
    media_image3.png
    Greyscale

(where, association of location and specific map requires that the “identifier” include both an “area” and a “location”) selecting the area; 

    PNG
    media_image4.png
    23
    243
    media_image4.png
    Greyscale

and displaying a sampling location associated with the selected area on a graphical user interface (GUI) connected to the device (as in Fig. 7).
Regarding claim 23, the device of Groves also includes the feature that it causes one or more user instructions to be displayed, to the user, as a portion of the GUI.

    PNG
    media_image5.png
    56
    250
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 2-4, 10, 14, 22, 25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groves in view of Biovigilant Application Note (2012).
Regarding claim 2, Groves does not appear to describe this limitation.
Biovigilant describes that in their similar work, they providing a device to a user tasked with the sampling of a facility at the sampling location (implied, “on a rolling cart”), 

    PNG
    media_image6.png
    159
    337
    media_image6.png
    Greyscale

wherein the facility has a plurality of spatial tiers including: the area, and a room (see above regarding description of room mapping, see also below).

    PNG
    media_image7.png
    296
    706
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    123
    247
    media_image8.png
    Greyscale

Regarding claim 4, from Biovigilant, receiving an indication that the device has arrived at the sampling location; and in response to the indication, loading a device recipe for at least one of: particle sampling, and particle analysis.

    PNG
    media_image9.png
    155
    341
    media_image9.png
    Greyscale


Regarding claim 10, from Grooves, the request from the user is received via the GUI.

    PNG
    media_image4.png
    23
    243
    media_image4.png
    Greyscale


Regarding claim 14, from Grooves, wherein displaying the spatial data to the user includes causing responsive spatial data to be displayed as a graphical map to the user.

    PNG
    media_image10.png
    111
    250
    media_image10.png
    Greyscale

Regarding claim 22, from Biovigilant, wherein causing responsive spatial data to be displayed as a graphical map to the user includes displaying a graphical map of the room, and wherein the graphical map includes the sampling location.

    PNG
    media_image7.png
    296
    706
    media_image7.png
    Greyscale



    PNG
    media_image10.png
    111
    250
    media_image10.png
    Greyscale





Regarding claim 33, from Biovigilant, the unique identifier further comprises a room.

    PNG
    media_image7.png
    296
    706
    media_image7.png
    Greyscale



Allowable Subject Matter
Claims 5-7, 15, 16, 26, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the examiner finds no evidence to bring a rejection to these claims based on the current evidence.  They therefore seem to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/Primary Examiner, Art Unit 1797